Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 29, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  132104                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  JAMES B. BOWMAN,                                                                                     Robert P. Young, Jr.
            Plaintiff,                                                                                 Stephen J. Markman,
                                                                                                                      Justices
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Intervening Plaintiff-Appellee,
  v                                                                 SC: 132104
                                                                    COA: 258518
                                                                    WCAC: 02-000455
  R.L. COOLSAET CONSTRUCTION COMPANY
  and LIBERTY MUTUAL FIRE INSURANCE
  COMPANY,
            Defendants-Appellees,
  and
  SECOND INJURY FUND,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 8, 2006
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals to address the intervening plaintiff’s
  remaining arguments. The Court of Appeals erred by adopting the “traveling employee”
  doctrine under the circumstances of this case. Here, the employee was traveling from his
  worksite to his home for the time being at the time of his injury. The general rule, that
  injuries sustained by an employee while going to or coming from work are not
  compensable, is applicable even when an employee’s residence is temporary because of a
  particular job assignment. Graham v Somerville Construction Co, 336 Mich 359 (1953).

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 29, 2006                   _________________________________________
           t1220                                                               Clerk